      Case 3:17-cv-00601-MHL Document 200 Filed 07/10/20 Page 1 of 8 PageID# 3134


                                                                                               Tir              fr^

 1                             IN THE UNITED STATES DISTRICT COURT
                                                                                                JUL loatn
 2

                              FOR THE EASTERN DISTRICT OF VIRGINIA                        CLtKK.U;S.piSTRIC TCOURT
 3                                                                                               RICHMOND


 4                                         RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,et al..                          Case No.: 3:17-cv-00601-MHL
 6
                     Plaintiff,
 7
                                                          DEFENDANT'S MEMORANDUM IN
     vs.
                                                          SUPPORT OF MOTION FOR LEAVE TO
 8
                                                          TRANSFER FOR FORUM NON
     JASON GOODMAN,et a!..
 9                                                        CONVENIENS OR TO AMMEND
                     Defendant                            PLEADING
10


11
           DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO
12
           TRANSFER FOR FORUM NON CONVENIENS OR TO AMMEND PLEADING
13


14                                            INTRODUCTION

15
             Defendant Jason Goodman pro se respectfully submits this memorandum in support of
16
     the motion for leave seeking to transfer for forum non conveniens in accordance with 28 U.S.
17
     Code § 1404(a) which states "For the convenience of parties and witnesses, in the interest of
18

19
     justice, a district court may transfer any civil action to any other district or division where it

20   might have been brought or to any district or division to which all parties have consented" or to
21
     amend pleading pursuant to Fed. R. Civ. P 15.
22
             Plaintiff could have brought suit in the Southern District of New York and for reasons set
23
     forth herein, should have done so. The central controversy at hand is directly linked to New York
24


25
     State law as it pertains to Plaintiffs alleged illegal use ofa 501(c)(3) Earth Intelligence Network

26   (EIN)and charity fund raising in the State of New York via the internet. Southern District of
27
     New York is the most appropriate forum for this matter.
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO TRANSFER FOR FORUM
     NON CONVENIENS OR TO AMMEND PLEADING - I
     Case 3:17-cv-00601-MHL Document 200 Filed 07/10/20 Page 2 of 8 PageID# 3135



 1                                            BACKGROUND

2
            Recent measures taken in response to the Covid-19 crisis have dramatically complicated
3
     interstate travel in a number of ways. Defendant Goodman is a New York City resident and does
4

     not own a car. Defendant relies on public transportation to access the EDVA. The recent
5


6    unprecedented changes to daily life impacting public transportation and travel in general has

7    made access to the EDVA considerably more inconvenient for the Defendant as compared to
 S
     2017,and even 2019. Defendant previously endured considerable travel, hotel and opportunity
9
     costs to appear at the pre-trial hearing. Due to substantial schedule reductions by all airlines and
10

     Amtrak between New York and Richmond, Defendant would be required to arrive on July 14
11


12   and depart on July 16 in order to attend the show cause hearing as scheduled.

13          On July 7,2020 New York State Governor Andrew Cuomo issued an executive order
14
     mandating 14-day quarantine for people entering New York from a long list of U.S. states.
15
     (httns: \\w\\.coxcrnor.in .uo\ news uo\ cnuir-cuoiTio-announcos-indi\ iduals-liavclinu-ncw-
16

     vork-lhree-additional-states-will-bol Although Virginia was not among them, Delaware was.
17


IS   further restricting Defendant's travel options. Furthermore, the rapidly evolving dynamic nature

19   of Covid-19 and Governor Cuomo's response means Virginia could be added to the New York
20
     quarantine list at any time without notice. These factors have substantially increased the burden
21
     on Defendant to access the U.S. District court in Richmond, VA. Defendant respectfully seeks
22

     to transfer this matter to the Southern District of New York for trial. SDNY hasjurisdiction over
23


24   the diverse parties as well as the subject matter and can provide Plaintiff with relief should this

25   be decided in his favor. Under the "new normal" of Covid-19, witnesses for Plaintiff could be
26
     allowed to appear by video rending inconvenience to witnesses moot should the court grant the
27
     motion to transfer.
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO TRANSFER FOR FORUM
     NON CONVENIENS OR TO AMMEND PLEADING - 2
     Case 3:17-cv-00601-MHL Document 200 Filed 07/10/20 Page 3 of 8 PageID# 3136



 1          In September 2017, Plaintiff filed this action against Defendant Goodman, Patricia
2
     Negron and Queen Tut aka Susan Lutzke,aka Susan Holmes(Holmes). Plaintiif initially
3
     identified Holmes as one Carla Howell an individual unknown to Defendant and otherwise
4

     unrelated to this matter as far as Defendant is aware. Even after Defendant presented evidence
5


6    of Holmes' identity. Plaintiff continued to refer to Holmes as Lutzke in pleadings. Defendant

7    believes this was done in an effort to prevent the court from leaming Holmes true identity. On
8
     April 13,2018 Plaintiff filed an Amended Complaint(ECF No. 39)consisting of numerous new
9
     allegations. The new claims largely pertained to statements and actions by either Holmes or
]0

     Negron or the two working in concert, with comparatively few if any new allegations prompted
11


12   by additional actions taken or caused by Goodman. The Amended Complaint features images of

13   particularly inflammatory social media posts created by Holmes long after Goodman terminated
14
     contact with her. In September 2018,a defaultjudgement was issued by the court against
15
     Holmes. In May 2020, Plaintiff entered into a joint stipulation of dismissal of claims agreement
16

     with Negron only. Plaintiff has made no effort to enforce the default judgement or to otherwise
17


18   seek remedy from Holmes. In a phone conversation of July 3,2020 when directly asked by

19   Goodman why no effort had been made to enforce the Defaultjudgment, counsel for Plaintiff
20
     told Defendant it was"none of your business." Negron has made statements in pleadings and
21
     throughout these proceedings that cause Defendant to believe she would be unable to pay a
22

     settlement even approximately equal to the $500,000 Plaintiff has demanded repeatedly of
23


24   Defendant Goodman. In the same July 3,2020 phone conversation. Plaintiff refused to include

25   any part ofthe Negron settlement agreement in discovery disclosures. Based on these and other
26
     circumstances. Defendant believes Plaintiff had no intention to enforce any potential judgement
27
     against any co-defendant except for Goodman.
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO TRANSFER FOR FORUM
     NON CONVENIENS OR TO AMMEND PLEADING - 3
     Case 3:17-cv-00601-MHL Document 200 Filed 07/10/20 Page 4 of 8 PageID# 3137



 1           Defendant's previous filing(ECF No. 198) provided background and details of what he
2
     believes was an elaborate plan to entrap him and extort money from him via this lawsuit.
3
     Defendant believes another component of that conspiracy involved Holmes making deliberate
4

     inflammatory and even possibly defamatory statements about Plaintiff that could be added to the
5


6    amended complaint, and via false claims ofconspiracy, attributed to Defendant Goodman.

7            The core controversy in this matter pertains to statements and actions by Defendant made
8
     in New York State and other locations outside of Virginia. Defendant's statements alleging
9
     charity fraud on the part of Plaintiff pertain specifically to New York State laws and IRS tax
10

     codes. Defendant does not live in Virginia, has no business or property in Virginia and his
11


12   statements do not expressly pertain to Virginia. This case has no direct link to Virginia aside

13   from Plaintiff residing in Virginia and Counsel for Plaintiff being licensed to practice law in
14
     Virginia.
15
             Plaintiff Earth Intelligence Network(EIN)is a 501(c)(3) nonprofit corporation and a
16

     public charity. Plaintiffs 990 filings with the IRS are available for the public to view online.
17


18   On schedule O of Form 990 EZ for 2017,

19   (lutnsi ^oroiccls.prcjpublica.or'-i nonprollts display   2()82<S6516 07 2018 piollxcs 20-
20
     22%2F208286516 201712 990EZ 20180731 155532151 Plaintiff discloses "Legal counsel
21
     retained on contingency basis. No legal fees paid." This declaration and other facts cause
22

     Defendant to believe Plaintiff and Counsel for Plaintiff have agreed to engage in a mutually
23


24   beneficial business arrangement to entrap and sue Defendant Goodman as outlined in

25   Defendant's Motion for Relieffrom Judgement or Order(ECF No. 198).
26
             It is Defendant's belief that selection of EDVA as the venue for this matter is nothing
27
     more than forum shopping in an effort to enable the mutually beneficial, illicit scheme in the
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO TRANSFER FOR FORUM
     NON CONVENIENS OR TO AMMEND PLEADING - 4
     Case 3:17-cv-00601-MHL Document 200 Filed 07/10/20 Page 5 of 8 PageID# 3138



 1   forum where Counsel for Plaintiffis licensed to practice law. In the interest ofjustice, the court
 2
     must transfer this matter to SDNY. Such a scheme would not be possible if the proper venue
 3
     most relevant to facts of this matter were selected at the outset and the controversy related to
4

     New York State law and other matters were adjudicated in the Southern District of New York.
 5


6


 7                                             ARGUMENT

 8
            Due to the unexpected and formidable inconvenience imposed by the Covid-19 crisis and
9
     related factors, the Plaintiffs chosen court has become excessively burdensome to the Defendant.
10

     Since so much ofthe evidence in this matter is internet based, the ease of access to it would be
11


12   unaffected by a change of venue. As for the interests of the parties, it is Defendant's belief that

13   Plaintiff chose this venue for an improper purpose, to abuse the law and this court and to extort
14
     money from Defendant. Defendant asks the court to take notice, in September 2017, via multiple
15
     telephone calls Holmes adamantly insisted on "helping" Defendant write the answer to Plaintiffs
16

     complaint. At the time Defendant considered Holmes a trusted colleague and was led to believe
17


18   by Holmes it was in their mutual interest to answer the complaint and not to retain counsel. This

19   was an easy persuasion given Defendant's lack offunds and inability to hire counsel even if
20
     inclined to do so. Defendant Goodman was not aware of his right to challenge the venue or that
21
     such a challenge was a legal option at all. In retrospect and in reviewing facts now known which
22

     previously were unknown. Defendant believes this was a substantial aspect of Holmes intended
23


24   purpose in the scheme. Defendant believes Holmes was tasked with ensuring Goodman
25   answered the complaint in the EDVA in order to lock in Plaintiffs desired forum and enable the
26
     entire scheme.
27


28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO TRANSFER FOR FORUM
     NON CONVENIENS OR TO AMMEND PLEADING - 5
     Case 3:17-cv-00601-MHL Document 200 Filed 07/10/20 Page 6 of 8 PageID# 3139



 1           One of the most substantial controversies in this case pertains to statements by Defendant
 2
     alleging fraudulent use of a 501(c)(3) tax exempt corporation by Plaintiff. Defendant believes
 3
     that Plaintiff failed to fulfill his legal obligations to the public as the principal ofa 501(c)(3) by
4

     soliciting donations in the state ofNew York over the internet without first registering with the
 5


6    State Attorney General. As a public charity, benefiting from tax exemption. Defendant

 7   considered this a matter of public interest. Defendant made this the subject of several news
8
     broadcasts in an effort to inform the public, particularly members of Goodman's viewing
9
     audience who themselves could be exposed to legal liability should they attempt to obtain tax
10

     deductions for any contributions made to Plaintiff.
11


12           On July 6,2020 New York State Attorney General Letitia James issued a notice to the

13   Black Lives Matter Foundation with regard to the legal obligations ofcharities soliciting
14
     donations in New York State. (httpsi ac.nv.tioN siics default files iiTiaiic2()2()-07-Q6-
15
     12l514.pdt). In the notice, AG James states "Black Lives Matter Foundation has not registered
16

     with the Charities Bureau. Solicitation of contributions in New York is an activity in which
17


18   unregistered organizations are prohibited to engage." This has been Defendant's understanding

19   since 2017 and the Attorney General has reaffirmed that understanding. AG James does not
20
     equivocate or make any qualifying statements pertaining to the amount of money received by an
21
     alleged charitable organization. The Attorney General clearly states that the mere act of
22

     soliciting any amount for a charitable organization requires that organization to first register.
23


24   Plaintiff failed to do this in 2017 and remains out of compliance to this day. It would be
25   reasonable to assume,given the nature of internet and YouTube video broadcasts, and the
26
     location of Goodman's operation, that viewers in New York could see the broadcasts and be
27
     enticed to make a charitable contribution. Plaintiff should have registered with the New York
28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO TRANSFER FOR FORUM
     NON CONVENIENS OR TO AMMEND PLEADING - 6
     Case 3:17-cv-00601-MHL Document 200 Filed 07/10/20 Page 7 of 8 PageID# 3140



 1   State Bureau of Charities as well as complied with every other states' legal requirements prior to
 2
     doing any solicitation to avoid the possibility of illegal fund raising. Plaintiff will fail to prove
 3
     that Defendant willfully ignored the truth in making his statements that Plaintiff regularly and
4

     repeatedly engages in charity fraud because the facts are in favor of the Defendant. The
 5


6    statements were and are believed to be true. Because this controversy is so closely associated

 7   with New York charity law and has nothing to do in particular with Virginia, SDNY is the more
 8
     suitable forum and Plaintiff could have, moreover should have, brought the action in SDNY at
9
     the outset. It is Defendant's belief that Plaintiff selected Virginia as the venue for an improper
10

     purpose to enable extortion via contingency in the illicit arrangement with Counsel for Plaintiff.
11


12   The cost oftraveling to Virginia in 2019 for the pretrial hearing was itself a financial burden on

13   Defendant. The added complications caused by Covid-19 restrictions have rendered the EDVA
14
     Forum Non Conveniens for Defendant. In the interest ofjustice. Defendant prays the court will
15
     transfer this case to the Southern District of New York for trial.
16

                                               CONCLUSION
17


18           For the foregoing reasons. Defendant Goodman respectfully requests that this Court grant

19   Defendant's Motion for leave to Transfer for Forum Non Conveniens and or to amend pleadings
20
     under Rule 15 or grant such further relief as this Court deems proper.
21


22

     Respectfully submitted July 9,2020
23


24
                                                                      Jason Goodman,^efendant,Pro Se
25                                                                                   252^'' Avenue Apt 6s
                                                                                     New York, NY 10001
26
                                                                                            (323)744-7594
27                                                                         11"u 11V(/ crowdso u rccthotruth.oii

28
     DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO TRANSFER FOR FORUM
     NON CONVENIENS OR TO AMMEND PLEADING - 7
     Case 3:17-cv-00601-MHL Document 200 Filed 07/10/20 Page 8 of 8 PageID# 3141



 1                               IN THE UNITED STATES DISTRICT COURT

 2


 3
                             FOR THE EASTERN DISTRICT OF VIRGINIA

 4                                        RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,et al..                        Case No.: 3:17-cv-0060I-MHL
 6
                    Plaintiff,
 7
                                                        CERTIFICATE OF SERVICE
     vs.

 8

     JASON GOODMAN,et al..
 9

                    Defendant
10


11
                                       CERTIFICATE OF SERVICE
12
            It is hereby certified that the accompanying materials have been placed in the U.S. Postal
13
     Service with First Class mail postage affixed and addressed to the following parties:
14
            Steven S. Hiss
15


16
            300 West Main Street, Suite 102

17          Charlottesville VA 22903

18
     that the foregoing is true and accurate under the penalties of perjury.
19
     Signed this O"* day ofJuly 2020
20


21
                                                                     Defendant, Pro Se Jason Goodmar
22
                                                                                   252 7"* Avenue Apt 6j
                                                                                   New York,NY 10001
23                                                                                      (323)744-7594
                                                                         trutli Y/ ciowcisoiircothctrulh.or!.
24


25


26


27


28

     CERTIFICATE OF SERVICE - 1
